                                                                            FILED IN OPEN COURT                  ...-
                                                                            ON   ~Ql'c, s:w,
                                                                                       A.         , Jr., Clerk
                                                                                 US District Court
                                                                                 Eastern District of NC

                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                              NO. 5:18-CR-00354-FL


UNITED STATES OF AMERICA

                 V.


SAMUELLE BRESHAUN CORBETT


                                ORDER OF FORFEITURE

       WHEREAS , pursuant to the entry of a plea of guilty by the defendant, on

February 25, 2019 to a violation of 18 U.S.C. §§ 922(g)(l) and 924, and further

evidence of record and as presented by the Government, the Court finds that the

following personal property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l), to

wit:

            •    NEF R22 Mini Ultra .22 revolver, serial number NG006897, and

            •    Any and all related ammunition, including but not limited to, three (3)

                 rounds of Remington .22 caliber ammunition;

       AND WHEREAS, by virtue of said finding, the United States is now entitled

to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3) ;

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.       That based upon the Guilty Plea as to the defendant, the United States is

hereby authorized to seize the above-stated personal property, and it is hereby

forfeited to the United States for disposition in accordance with the law, including

                                              1
destruction, as a llowed by Fed. R. Crim. P . 32.2(b)(3) . In accordance with Fed. R.

Crim. P. 32.2(b)(4)(A), this Order sh all become final as to the defendant at sentencing.

       2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a r eference to this Order of

Forfeitu re in t he applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)( 4)(B).

       SO ORDERED . This ~          day of   ,/4~)<>\~ ,2019.
                                                      w.




                                             2
